30 Mich. App. 145 (1971)
186 N.W.2d 22
RIHA
v.
RIHA
Docket No. 7969.
Michigan Court of Appeals.
Decided January 26, 1971.
Ellis J. Bowler, for plaintiff.
Peter J. Sloan, for defendant.
Before: BRONSON, P.J., and R.B. BURNS and HOFF,[*] JJ.
PER CURIAM.
This is an appeal from an order dismissing a complaint for divorce.
Appellant and appellee were married in 1943. Four children were born of the marriage. On February 5, 1968, appellant filed a complaint for divorce on the ground of extreme cruelty. MCLA § 552.7 *146 (Stat Ann 1957 Rev § 25.87). Proofs were heard in the cause on May 14, 1969, and on August 8, 1969, an order was entered dismissing appellant's complaint for divorce.
The trial court dismissed the complaint after concluding that both parties were equally at fault. MCLA § 552.10 (Stat Ann 1957 Rev § 25.90) precludes relief where the complaining party is guilty of the same conduct attributed to the other spouse. Sovereign v. Sovereign (1956), 347 Mich. 205. See, also, Gundry v. Gundry (1965), 1 Mich. App. 475; Kirstein v. Kirstein (1967), 7 Mich. App. 316; Nickel v. Nickel (1967), 9 Mich. App. 191. Appellant contends that the trial court's findings are erroneous.
A fair review of the transcript convinces us that the lower court was correct in its ruling. We are not convinced that we would have reached a different conclusion had we occupied the position of the trial court. Chubb v. Chubb (1941), 297 Mich. 501. See, also, Arsenault v. Arsenault (1966), 5 Mich. App. 476; Young v. Young (1968), 13 Mich. App. 395.
For the above reasons the lower court should be, and hereby is, affirmed.
Appellee did not file a brief, no costs awarded.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.